  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 1 of 8 PageID #:20490




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                              )
UNITED STATES SECURITIES                      )
AND EXCHANGE COMMISSION,                      )
                                              )
                    Plaintiff,                )   Civil Action No. 18-cv-5587
                                              )
       v.                                     )   Hon. John Z. Lee
                                              )
EQUITYBUILD, INC.,                            )   Magistrate Judge Young B.
EQUITYBUILD FINANCE, LLC,                     )   Kim
JEROME H. COHEN, and SHAUN                    )
D. COHEN,                                     )
                                              )
                    Defendants.               )



                            JOINT STATUS REPORT

      The undersigned counsel for the Receiver, for certain of the Institutional

Lenders, for certain of the Investor Lenders, and for the SEC submit the following

joint status report pursuant to the Court’s Order (Dkt. No. 931).

      A. Claims Process

      On February 9, 2021, all claimants were provided with notice of the Court’s

Confidentiality Order and the 14-day opt-out period. On February 25, 2021, the

Receiver filed a Notice of All Claimants Who Do Not Agree to Abide by the Terms of

the Agreed Confidentiality Order. (Dkt. 949) On February 26, 2021, the Receiver

provided all claimants with information about the distribution of claim forms by

Avalon Legal, and Avalon began sending emails to claimants with links to download




                                          1
  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 2 of 8 PageID #:20491




claims documentation on March 5, 2021. Avalon projects that the documentation

will be provided to all claimants well within its 10-12 week estimated schedule.

      The project of creating the database and then providing access to the

EquityBuild documents remains in an early stage, with the vendor contract in the

final stages of negotiation. The parties expect that in the coming weeks the

contract will be executed, the documents will be transferred to CloudNine, and the

parties and TeamWerks will get underway with the process for culling the

documents. The goal remains to have the documents available for access by all

claimants who choose to pay the required fee by the commencement of the claims

resolution process on May 4, 2021.

      The process for the payment of the Receiver’s fees pursuant to the Receiver’s

lien remains to be resolved. On February 23, 2021 the Receiver filed a Motion for

Approval to Pay Certain Previously Approved Fees and Costs and for Interim

Payment of Continuing Claims Process Fees and Costs Pursuant to Receiver's Lien

(Dkt. 947), and certain of the institutional lenders have filed an unopposed motion

requesting extension of the deadline to file their objections to March 23, 2021. (Dkt.

951) The Receiver is in the process of preparing schedules that allocate previously-

approved fees to specific properties in accordance with the approved allocation

methodology, which will be submitted to the Court as soon as practicable, and seeks

a ruling on the process prior to the commencement of the claims process. The

Institutional Lenders dispute the Receiver’s methodology and reserve the right to

review and respond to Receiver’s schedules.



                                          2
  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 3 of 8 PageID #:20492




       The Receiver and counsel for Midland Loan Services and U.S. Bank National

Association, two institutional lenders holding liens against properties with only a

single claim against them, have conferred and exchanged proposals regarding a

process for the resolution of their claims against those properties. There are a total

of 26 single-family properties securing Midland’s loans in this category (two of

which also have a claim submitted by the City of Chicago), and two multi-family

properties securing U.S. Bank’s loans. Those discussions are on-going.


       Finally, the Receiver believes that for the claims process to proceed in an

orderly fashion without constant interruption and drain on the Receiver’s resources,

it is necessary that an order be issued automatically staying any motion practice

relating to the legality, validity, classification, priority or avoidance of claims

outside of the summary procedures ordered by the Court. The requested stay of

motion practice would not apply to a claimant’s ability to file a motion related to

discovery (i.e., a motion to compel, motion for protective order, etc.) The Receiver’s

position is that, if the Court believes that a further filing is necessary in this regard,

the Receiver can file such a motion.

       The Institutional Lenders object to any blanket stay of motion practice, and

contend that, if the Receiver wants to obtain such relief, it should file a motion

supported by legal authority to which they can respond. In particular, the

Institutional Lenders assert that a stay order is inappropriate because this

proceeding involves hundreds of parties and assets exceeding 100 million dollars.

As a result, it is difficult to determine in advance what issues might arise and what


                                            3
    Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 4 of 8 PageID #:20493




motions need to be filed. For instance, the Receiver has filed Motion for Approval to

pay certain fees and costs (Dkt. 947) that seeks to adjudicate the issue of lien

priority prior to the commencement of the claims process. The Institutional

Lenders intend to contest that Motion, but believe that this Court should determine

how to address motions on a case-by-case basis, rather than through a blanket

prohibition.1


        B. Property Sales

        The Receiver is awaiting a ruling on the pending Tenth Sales Motion (Dkt.

809, filed on October 5, 2020) to complete the sale of the eight properties which were

subject to objections. This motion has been fully briefed since November 6, 2020.

The Receiver is also awaiting a ruling on the pending Eleventh Sales Motion (Dkt.

902, filed December 14, 2020) to complete the sale of the property located at 7237-43

S Bennett. That motion has been fully briefed since January 4, 2021.

        A contract for the sale of thirty-seven 1-4 unit properties (the “single family

residence portfolio”) has been entered and is currently in an inspection phase. The

Receiver expects to move for confirmation of these sales later this month.

        Three additional properties remain to be sold: 638 N. Avers (contract for sale

was recently terminated), 7109 S Calumet (subject of credit bid and lender is




1The Receiver does not agree with the Institutional Lenders comment that the pending
motion regarding the receiver lien is an example of an effort to avoid the claims process; the
Receiver believes that the receiver’s lien issue is unrelated to a stay of future motions.


                                              4
  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 5 of 8 PageID #:20494




reviewing Receiver’s suggested revisions to proposed letter of credit), and 1102

Bingham in Houston, Texas (under contract and under review by title company).


      C. Pending Motions

      For the Court’s convenience, the parties identify the motions that are

currently pending in this matter as follows:

      1. The remainder of Receiver’s Motion For Approval of Process For
         Resolution of Disputed Claims (Dkt 638; see Dkt. 863).

      2. Fully Briefed: (Corrected) Motion for Priority Determination and
         Turnover of Sale Proceeds (Dkt. 785) filed 9/10/20, Receiver’s Opposition
         (Dkt. 806) filed 10/02/20, and Reply (Dkt. 817) filed 10/14/20

      3. Fully Briefed: Receiver’s Tenth Sales Motion (Dkt. 809) filed 10/05/20,
         Objections (Dkt. 820) filed 10/21/20, granted in part on 10/30/20 (Dkts.
         840, 842), SEC’s Reply (Dkt. 845) filed 11/2/20, Receiver’s Reply (Dkt. 858)
         filed 11/6/20

      4. Fully Briefed: Ventus Motion for Disbursement of Earnest Money (Dkt.
         861) filed 11/09/20, Receiver's Opposition (Dkt. 882) filed 11/23/20

      5. Fully Briefed: Receiver’s Ninth Fee Application (Dkt. 885) filed 11/30/20,
         Objections (Dkt. 907) filed 12/15/20, SEC’s Reply (Dkt. 922) filed 1/7/21,
         Receiver’s Reply (Dkt. 923) filed 1/7/21

      6. Fully Briefed: Receiver’s Consolidated Eleventh Sales Motion and Motion
         to Approve Use of Proceeds from Sales of Receivership Property (Dkt. 902)
         filed 12/14/20, objections to Eleventh Sales Motion only (Dkt. 918) filed
         12/29/20, and Reply (Dkt. 921) filed 1/4/21

         Proposed Order regarding the unobjected-to Motion to Approve Use of
         Proceeds was provided to the Court on January 11, 2021

      7. Receiver’s Tenth Interim Application And Motion For Court Approval Of
         Payment Of Fees And Expenses Of Receiver And Receiver’s Retained
         Professionals (Dkt. 945) filed 2/23/21, objections due 3/9/21 (Dkt. 939) but
         unopposed extension requested to 3/23/21 (Dkt. 951)

      8. Receiver's Motion for Approval to Pay Certain Previously Approved Fees
         and Costs and for Interim Payment of Continuing Claims Process Fees
         and Costs Pursuant to Receiver's Lien (Dkt. 947) filed 2/23/21; objections

                                          5
  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 6 of 8 PageID #:20495




         due 3/9/21 (Dkt. 939) but unopposed extension requested to 3/23/21 (Dkt.
         951)




Dated: March 5, 2021                            Respectfully submitted,


/s/ Michael Rachlis                            /s/ Benjamin J. Hanauer
Michael Rachlis                                Benjamin J. Hanauer (hanauerb@sec.gov)
Jodi Rosen Wine                                Timothy J. Stockwell (stockwellt@sec.gov)
Rachlis Duff & Peel, LLC                       175 West Jackson Blvd., Suite 1450
542 South Dearborn Street, Suite 900           Chicago, IL 60604
Chicago, IL 60605                              Phone (312) 353-7390; Fax (312) 353-7398
Phone (312) 733-3950; Fax (312) 733-
3952                                           Attorneys for Plaintiff
mrachlis@rdaplaw.net                           U.S. Securities and Exchange Commission
jwine@rdaplaw.net

Attorneys for Kevin B. Duff, Receiver


/s/_ Ronald Damashek ____                     /s/ Michael Gilman _____________
Ronald Damashek                               Michael Gilman (6182779)
rdamashek@stahlcowen.com                      mgilman@dykema.com
Dickinson Wright PLLC                         Dykema Gossett PLLC
55 West Monroe Street, Suite 1200             10 S. Wacker Drive, Suite 2300
Chicago, IL 60603                             Chicago, IL 60606
Phone (312) 377-7858                          (312) 627-5675

Counsel for Citibank N.A., as Trustee         Counsel for Federal Home Loan Mortgage
for the Registered Holders of Wells           Corporation Wilmington Trust, National
Fargo Commercial Mortgage Securities,         Association, as Trustee for the Registered
Inc., Multifamily Mortgage Pass-              Holders of Wells Fargo Commercial
Through Certificates, Series 2018-SB14;       Mortgage Trust 2014-LC16, Commercial
Midland Loan Services, a Division of          Mortgage Pass-Through Certificates, Series
PNC Bank, National Association;               2014-LC16; Wilmington Trust, National
Thorofare Asset Based Lending REIT            Association, as Trustee for the Registered
Fund IV, LLC; and Liberty EBCP, LLC           Holders of UBS Commercial Mortgage Trust
                                              2017-C1,Commercial Mortgage Pass-
                                              Through Certificates, Series 2017-C1;
                                              Citibank N.A., as Trustee for the Registered
                                              Holders of Wells Fargo Commercial
                                              Mortgage Securities, Inc., Multifamily

                                          6
 Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 7 of 8 PageID #:20496




/s/ Max A. Stein _                             Mortgage Pass-Through Certificates, Series
Max A. Stein (ARDC # 6275993)                  2018-SB48; Federal National Mortgage
Lauren E. Dreifus (ARDC # 6317983)             Association; U.S. Bank National
Boodell & Domanskis, LLC                       Association, as Trustee for the registered
One North Franklin, Suite 1200                 Holders of J.P. Morgan Chase Commercial
Chicago, IL 60606                              Mortgage Securities Corp., Multifamily
mstein@boodlaw.com                             Mortgage Pass-Through Certificates, Series
ldreifus@boodlaw.com                           2017-SB41;U.S. Bank National Association,
                                               as Trustee for the registered Holders of J.P.
Counsel for Bill Akins, Paul Applefield,       Morgan Chase Commercial Mortgage
Manuel Cadaval, Dana Cadaval, Jacob            Securities Corp., Multifamily Mortgage
Cadaval, Joshua Lapin, Cadaval                 Pass-Through Certificates, Series 2018-
Investment Trust, Karl Deklotz, Deklotz        SB50;U.S. Bank National Association, as
Investment Properties, Pat Desantis,           Trustee for the registered Holders of J.P.
Julie Farr-Barksdale, Joel Feingold,           Morgan Chase Commercial Mortgage
Francisco Fernandez, Patricia E Gomes,         Securities Corp., Multifamily Mortgage
RAVIN3, LLC, Longwood 11117, LLC,              Pass-Through Certificates, Series 2017-
Roj Gupta, Amit Hammer, Conrad                 SB30 Sabal TL1 LLC; Midland Loan
Hanns, Robert Jennings, Cynthia                Services, a Division of PNC Bank, N.A. as
Jennings, Asbury R. Lockett, Richard           servicer for Wilmington Trust, N.A., as
Lohrman, Mary Lohrman, Don                     Trustee for the Benefit of Corevest American
Minchow, Russ Moreland, Lori                   Finance 2017-1 Trust Mortgage Pass-
Moreland, Alan Schankman, Vicki                Through Certificates; Midland Loan
Schankman, Knickerbocker                       Services, a Division of PNC Bank, N.A. as
Investments, Coleman Scheuller,                servicer for Wilmington Trust, N.A., as
Harvey Singer, Aryeh (Judah) Smith,            Trustee for the Registered Holders of
Brook Swientisky, Sarah Swientisky,            Corevest American Finance 2017-2 Trust,
J&S Investment LLC, Kathy Bischoff             Mortgage Pass-Through Certificates, Series
Talman, Kristien Van Hecke, Dwight             2017¬2; BC57, LLC; UBS AG
Plymale, DK Phenix Investments LLC,
Norman (Bud) Wheeler, Melinda
Mayne, Liberty Quest Investment Group
LLC




                                           7
  Case: 1:18-cv-05587 Document #: 953 Filed: 03/05/21 Page 8 of 8 PageID #:20497




                              Certificate of Service


      I hereby certify that on March 5, 2021, I caused the foregoing Joint Status

Report to be electronically filed with the Clerk of the Court for the United States

District Court for the Northern District of Illinois, Eastern Division, by using the

CM/ECF system which will serve via e-mail notice of such filing to all counsel

registered as CM/ECF users.




                                             /s/ Michael Rachlis


                                             Michael Rachlis
                                             Rachlis Duff & Peel, LLC
                                             542 South Dearborn Street, Suite 900
                                             Chicago, IL 60605
                                             Phone (312) 733-3950
                                             Fax (312) 733-3952
                                             mrachlis@rdaplaw.net




                                         8
